Citation Nr: 1131422	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-26 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 Regional Office (RO) in Seattle, Washington rating decision, which denied the claims on appeal.

The Veteran had a local hearing before an RO hearing officer in June 2009.  The Veteran also had a hearing before the undersigned Veterans Law Judge in October 2009.  A transcript of each proceeding has been associated with the claims file.

The Veteran's claims were remanded for further development in January 2010.  The matter again is before the Board.

The issue of entitlement to service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a bilateral knee disorder that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in March 2006 and May 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.

The May 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  In addition, treatment records from the Social Security Administration (SSA) have been obtained and associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  In that regard, several institutions identified by the Veteran indicated that they had no records to provide.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  In this case, pursuant to the Board's January 2010 remand directives the Veteran was provided a VA examination in January 2010.  The examiner considered the Veteran's claims of having a bilateral knee disability as a result of jumping from a truck and experiencing the right knee buckle and pain in the left knee; however the examiner opined that any current knee disorder was less likely than not caused by the alleged 1969 knee injury in service.  As will be discussed in greater detail below, the examiner's opinion was based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, and a physical examination.  The Board, therefore, finds the VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the January 2010 VA examination and the association of VA treatment records from July 2009, the Board finds that there has been substantial compliance with its January 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease, to include arthritis, becomes manifest to a degree of 10 percent within one year of the Veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, the Veteran was not diagnosed with arthritis of the knees until decades after service.  While he reports problems with his right knee, including surgery, within one year of separation from service, the Veteran states that the surgery was to remove a portion of his right meniscus or for anterior cruciate ligament problems and not related to arthritis.  As such, service connection on a presumptive basis is not warranted.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2006).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Board observes that the provisions of 38 C.F.R. § 3.310 were amended effective as of October 20, 2006, during the pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by service-connected one is judged.  Although the VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the non-service connected disability before an award of service connection based on aggravation may be made.  This had not been the VA's practice and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason and as the Veteran's claim was pending before the regulatory change was made, the Board will consider his claim under the prior version of 38 C.F.R. § 3.310 as it is more favorable to the Veteran.

The Board notes the Veteran has asserted on at least one occasion during the appellate process that he was involved in combat operations; as such, the Board has considered the applicability of the combat presumption under 38 U.S.C.A. § 1154(b).  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  With respect to the Veteran's bilateral knee claim, however, he does not claim that such disabilities were incurred in or aggravated during combat operations.  Indeed, he claims that his right knee buckled and he experienced left knee pain after jumping down from a truck during the normal course of his duties and that his work training guard dogs also may have contributed to his knee problems.  Given the foregoing, the Board finds that 38 U.S.C.A. § 1154(b) is not for application.  

The Veteran claims that he injured his knees when jumping from a truck in 1969, at which time his right knee buckled and he had pain in his left knee.  He also claims to have injured his right knee, specifically a twisting injury, while training guard dogs.  The Veteran's primary argument with respect to his left knee is that his current left knee disability is due to overcompensating for his right knee problems over the years.  The Veteran asserts that he has experienced continuous right knee problems from service, including meniscal or anterior cruciate ligament surgery approximately six (6) months after separation from service and multiple surgeries thereafter.   

The Veteran's service treatment records do not included complaints, treatment, or diagnosis of a knee disability in service.  The Veteran concedes that he did not seek treatment or complain about his knees in service because he believed the injury was not serious and that it would improve without treatment.  The service treatment records, however, do include treatment for various complaints, including for multiple small warts, skin irritation on the upper trunk, head and chest congestion, and a bruised nose.  In addition, there are multiple complaints of low back pain, including in December 1968, August 1969, and October 1969.  In April 1970, the Veteran injured his low back in an automobile accident.  At his April 1971 separation examination, the Veteran reported low back pain since 1969 in Thailand that was re-injured in an April 1970 motor vehicle accident.  The Veteran also reported weekly non-severe headaches since childhood and mumps in childhood.  He did not report any knee problems and the examination of the lower extremities was normal.  In a contemporaneous Report of Medical History, the Veteran reported frequent headaches and back trouble, but denied arthritis, foot trouble, or "trick" or locked knee.  He indicated that his overall health was good.  The medical examiner again noted the Veteran's reported back pain and headaches and indicated that he denied any other significant medical or surgical history.

After service, the Veteran contends that he underwent a right knee meniscectomy in late 1971 or early 1972.  In support of his claim, the Veteran submitted a letter from a private physician, dated in April 2007, that indicated records regarding any such surgery had been destroyed and could not confirm that such surgery had been performed.  However, the physician stated that the type of surgery described by the Veteran and his existing right knee scar were consistent with the type of procedure performed when the anterior cruciate ligament could not be repaired.

The Veteran claims to have undergone several additional surgeries to the knee in the mid-1970s.  Eventually, he underwent right and left total knee arthroplasty in November 2005 and June 2006, respectively.

Pursuant to the Board's remand, the Veteran was afforded a VA examination in January 2010.  The examiner noted that the claims file was reviewed.  The Veteran reported that his right knee buckled and he had pain in the left knee after jumping from a truck while in Udorn, Thailand in 1969.  Thereafter, he reported removal of lateral cartilage in the right knee in December 1971 and surgery for anterior cruciate ligament problems in June 1975 and October 1976.  From June 1971, the Veteran reported multiple years of work on the freight docks of a trucking company, involving loading freight, lifting, bending, and jumping off of trucks.  Following physical examination, the examiner diagnosed bilateral total knee replacement and bilateral tibial degenerative disease.  As to etiology, the examiner stated that it was less likely than not that the current bilateral knee disability was related to service.  The examiner's rationale was that the Veteran did not complain or seek treatment for knee problems in service and shortly after service and immediately prior to his initial treatment for knee problems in December 1971 he worked for a freight company where his duties included loading freight, lifting, and jumping off the docks.  

Thus, the Veteran has a current bilateral knee disability.  As such, the critical question is whether any current bilateral knee disability was caused or aggravated by the Veteran's claimed 1969 right knee injury, or other incident of service.  Based on the evidence of record, the Board concludes it was not.

The Board finds the opinions expressed in the January 2010 VA examiner's report credible and probative.  The report was based on an interview of the Veteran, his reported medical history, appropriate diagnostic testing, physical examination, and complete review of the claims file, including service treatment records.  Further, a complete and through rationale is provided for the opinions rendered.  As noted, the examining physician discussed the absence of any complaints or treatment in service and his post-service job loading freight, lifting, and jumping off the docks immediately prior to his initial right knee treatment.  Based on all the evidence, the examiner concluded that the absence of treatment in service and the duties involved in his post-service employment made it less likely than not that the Veteran's current bilateral knee disability was related to his in-service 1969 right knee injury.  The examiner's conclusion is fully explained and consistent with the evidence of record.  

The Board has considered the Veteran's reports that he injured his right knee jumping from a truck in 1969 and that his current bilateral knee problems are related to that injury.  In addition, the Board notes the Veteran's claim that he experienced ongoing knee problems from 1969, but did not seek treatment during service or report the problems at separation because it would have delayed his separation.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the circumstances of his in-service injuries and continuity of knee problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  

In that regard, the Board notes that the Veteran's service treatment records do not indicate an injury to the right knee in 1969 or otherwise during service.  Even assuming that the Veteran injured his right and/or left knee jumping from a truck in 1969, the Board finds the Veteran's reports of continuity of knee problems less than credible.  As noted, the service treatment records include no treatment for knee problems in service.  At separation, the Veteran reported a history of back pain, headaches from childhood, a mumps as a child, but denied any other health problems.  The Board has considered the Veteran's report that his separation physical examination consisted only of answering a few questions and did not include a physical examination of the knees.  The Board notes that the April 1971 examination report included a hearing test, an eye test, a blood test, chest x-ray, urinalysis, heart rate and blood pressure readings, and specific notation of a scar on the Veteran's triceps.  The examination report also specifically noted normal lower extremities on examination.  Thus, the Veteran's assertion that his separation examination included only answering a few questions clearly is repudiated by the record.

After service, the Veteran's job required duties similar in nature to the 1969 incident where he jumped from a truck, namely jumping from the freight docks.  The first contention of treatment for knee problems was following approximately six (6) months of such work.  The Board acknowledges that there is some discrepancy as to whether the initial treatment in December 1971 was for right meniscal problems or an injury to the anterior cruciate ligament.  In any case, the only evidence that treatment for either such problem was related to the Veteran's service is his unsupported statements.  

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced a continuity of knee problems from jumping from the truck in 1969.  Rather, the Veteran specifically denied knee problems at the time of his separation examination in April 1971.  The Board has considered the Veteran's contention that he did not report knee problems at that time because it would have delayed his separation as additional testing would be required.  The Board does not find this argument persuasive or credible, given that at the same time he denied knee problems he reported ongoing back problems that began in service and weekly headaches from childhood.  Had the Veteran been concerned that reporting service-related and/or ongoing problems would delay his separation, it is not reasonable to conclude that he would report current ongoing back problems and headaches while denying existing knee problems.  Moreover, the Board has considered the Veteran's statements that he was relieved from his duties walking post because of his knee problems; however, the Veteran's physical profiles of record clearly indicate that his limitation of duties was due to back problems and not related to any knee problems.  Indeed, the Veteran has claimed that he injured his right knee at the same time that he initially injured his back.  The Board does not find it credible that if he had been experiencing ongoing knee problems he would not have reported such problems during his multiple treatments for complaints of low back pain.  In addition, the Veteran sought treatment for multiple other maladies during this time period and during none of these treatment visits did he report any ongoing knee problems.  Regardless of whether the Veteran is purposely mischaracterizing the events in service or unintentionally doing so, the ultimate conclusion is that his current statements regarding continuity of knee problems from service is simply not credible evidence.

The Board also has considered the statements of record from the Veteran's wife, mother, and children.  The Veteran's mother's statement corroborates that one or more knee injuries occurred in service, but does not specifically discuss a continuity of knee problems from that time.  Instead, she notes only that he "has suffered from time to time with the pain in his back and knees."  The other individuals note ongoing knee problems from the time they can remember the Veteran.  To the extent that any of these individuals are attempting to link any current knee problems to the Veteran's military service, the Board acknowledges that these individuals can attest to factual matters of which they have first-hand knowledge, such as the Veteran experiencing a knee injury and ongoing knee pain and problems, and their assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this case, the Board recognizes that the Veteran's son is a physician; however, his letter does not state any opinion as to the etiology of the current knee problems.  With respect to the other individuals, the Board concludes that their conclusions as to etiology are significantly outweighed by the opinion of the January 2010 medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In conclusion, the January 2010 VA examiner clearly reviewed the Veteran's medical history, interviewed the Veteran, and offered a detailed rationale for her opinion.  The Veteran's representations of a continuity of knee problems from 1969 are refuted by the record and deemed less than credible.  Thus, the Board finds the January 2010 VA opinion to be competent and the most persuasive of record.  As such, service connection cannot be granted for the claimed disability on a direct basis. 

With respect to the Veteran's claim that his current left knee disability was caused or aggravated by his right knee disability, as discussed above, service connection has not been established for a right knee disability.  As such, service connection may not be established for a left knee disability, as secondary to a service-connected right knee disability, as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for a bilateral knee disability is denied.


REMAND

The Veteran also is seeking entitlement to service connection for a bilateral foot disability.  The Veteran has multiple theories as to the etiology of his current bilateral foot problems.  Primarily, he asserts that his bilateral foot disabilities are attributable to his bilateral knee problems.  However, he also has asserted that his foot problems are due to his service-connected back disability.  Despite the extensive development already undertaken, the Board has determined that additional development is necessary prior to the adjudication of this claim.

In that regard, the Board remanded the claim for a VA examination in January 2010.  The remand instructions requested that the examiner opine as to the whether any diagnosed disabilities of the bilateral feet had their onset in service, were otherwise related to service, or were secondary to the Veteran's low back or bilateral knee disabilities.  In the subsequent January 2010 VA examination report, the examiner expressed an opinion that his feet problems were not caused by or the result of the Veteran's knee condition.  The examiner also noted that the Veteran did not complain that his foot problems began in service and that the service treatment records showed no treatment for foot problems in service.  Thus, the examiner appears to have addressed the issue of whether the Veteran's foot problems are related to his military service.  The examiner, however, did not address whether the foot problems were caused or aggravated by the Veteran's service-connected back disability.  While the Board acknowledges that during the January 2010 VA examination the Veteran did not explicitly attribute the etiology of his foot problems to his low back disability additional statements, including those made during the October 2009 Board hearing clearly indicate that he believes his current foot problems are related to his low back disability.  The Board also recognizes that the Veteran has been separately service-connected for paresthesia of the right lower extremity; however, his statements clearly indicate that he believes all his foot problems are related to his service-connected back disability, which would necessarily include his diagnosed bilateral pes planus.  

The Board's January 2010 remand instructions specifically requested an opinion as to whether any diagnosed foot disability was caused or aggravated by the Veteran's service-connected back disability.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the issue of entitlement to service connection for a bilateral foot disability must once again be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the examiner who conducted the January 2010 examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to and reviewed by the reviewer/examiner.  The reviewer/examiner is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that any current disability of the feet, to include bilateral pes planus, was caused or aggravated by his service-connected back disability.  (In that regard, as discussed above, the Board notes that the Veteran already is separately service-connected for paresthesia of the right lower extremity, based on complaints that included pain radiating to the right foot.)  

It would be helpful if the examiner/reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner/reviewer should provide a complete rationale for any opinion provided.

2.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


